FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        April 18, 2014
                                         PUBLISH                     Elisabeth A. Shumaker
                                                                         Clerk of Court
                        UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT


    UNITED STATES OF AMERICA,

           Plaintiff-Appellant,
    v.
                                                               No. 12-4169
    PHILBERT RENTZ,

           Defendant-Appellee.



                                          ORDER


Before BRISCOE, Chief Judge, KELLY, LUCERO, HARTZ, TYMKOVICH,
GORSUCH, HOLMES, MATHESON, BACHARACH, and PHILLIPS, Circuit
Judges.1


         This matter is before the court on the defendant’s Petition for Rehearing En Banc

and For Panel Rehearing. Both the defendant’s petition and government’s response were

submitted to all of the judges of the court who are in regular active service. A poll was

called and a majority of the court voted to grant en banc rehearing. See 10th Cir. R. 35.6.

Consequently, the petition is granted. Oral argument will be heard in connection with the

court’s September 2014 term. The parties will be advised of the exact date and time for

argument when that calendar is set.

1
  Judge Carolyn McHugh is recused in this matter and did not participate in consideration
of the petition.
       The parties are directed to file simultaneous supplemental briefs on or

before June 30, 2014 addressing the following question:

       Whether a defendant can be charged with two violations of 18 U.S.C. § 924(c)
       based on two separate crimes of violence and a single use of a firearm.

The parties are reminded that the en banc court is not bound by panel precedents. Briefs

are limited to 20 pages in length in a 13 point font. The parties are directed to file their

briefs via the court’s ECF system. In addition, within 2 business days of that filing, 16

hard copies of the briefs must be received in the clerk’s office.



                                                    Entered for the Court,




                                                    ELISABETH A. SHUMAKER
                                                    Clerk of Court




                                              -2-